Citation Nr: 1219510	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  04-03 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar and thoracic spine disability, claimed as secondary to service-connected shrapnel injuries. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a lumbar and thoracic spine disabilities. 

The Board acknowledges that the January 2002 rating decision did not formally adjudicate a claim of entitlement to TDIU.  However, in February 2010, the Board determined that such a claim had been raised by the record, and was properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of that hearing has been associated with the claims folder.

This case was previously before the Board in September 2007 and February 2010.  In September 2007, the lumbar and thoracic spine claim was remanded to provide the Veteran with adequate notification.  In February 2010, the Board again remanded the claim for further development, to include a VA medical examination to address the nature and etiology of the disability.  The Board also directed that an examination was necessary to determine whether the Veteran service-connected disability prohibits him from sustaining gainful employment.  VA medical examinations were accorded to the Veteran in June 2010, February 2011, and April 2011, with a September 2011 addendum.  However, for the reasons detailed below the Board finds that these examinations are not adequate for resolution of this case, and that a new remand is required to correct the deficiency.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets further delay, it has no choice but to remand the case.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has indicated that his current lumbar and thoracic spine disability is secondary to his already service-connected disabilities.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

With respect to the thoracic and lumbar spine disability claim, the Veteran has essentially contended, to include at his June 2007 Board hearing, that the disability is related to his service or related to his service-connected shrapnel injuries.  Specifically, he contends that he injured his back in April 1968 when the truck he was riding in struck a land mine and threw him twenty to twenty-five yards causing him to land on the right side of his back, neck, and head.  

The Board observes that the Veteran's service personnel records confirm that he engaged in combat with the enemy during his service in Vietnam, as shown by his military record and the award of a Purple Heart Medal and Combat Action Ribbon.  In the case of any veteran who engaged in combat with the enemy in active military service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002).

Despite the foregoing, the Board notes that § 1154(b) only serves to lighten the evidentiary requirement for showing service incurrence of an injury or disease.  It does not lighten the evidentiary requirements for proving a claim via competent evidence demonstrating present disability or an etiological relationship between present disability and some remote injury or disease of active service.  Kessel v. West, 13 Vet. App. 9 (1999).

The Board acknowledges that the Veteran, as a lay person, is competent to describe an injury and visible symptomatology.  However, whether a chronic disability was incurred to a specific part of the spine, which is an internal condition, as a result of an injury requires competent medical evidence to resolve.  That is particularly true in cases, such as this, where the is also evidence of post-service injuries.  Similarly, the effect one disability has upon another is a medically complex issue which requires competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence at to the diagnosis or etiology of his claimed disability.  38 C.F.R. § 3.159(a)(1) (2011).

The Board also observes that service medical records dated in December 1967 show that the Veteran complained of low back pain and show that he broke his back in approximately five places prior to service when he fell from a tree, at which time he was diagnosed with five transverse processes.  An X-ray examination revealed that a small bone fragment was displaced laterally and inferior to the transverse process on the left and right.  The impression was postural low back pain.  However, March 1967 and April 1970 examinations show normal clinical evaluations of the spine. 

Private treatment records dated in June 1975 indicate that the Veteran injured his back when he fell out of a tree while hunting in 1966.  However, records dated in February 1997 indicate that he was diagnosed with lumbosacral disc degenerative with evidence of degenerative disc disease and bulging disc change at L5-S1 that a physician opined was related to a work incident February 1994.  An April 1997 report states that he was a police officer that had to retire due to a back injury on the job.  An October 2004 report shows the Veteran's complaint of symptoms subsequent to a work-related back injury in 1994. 

VA treatment records dated in May 2001 indicate that the Veteran fell from a tree when he was eighteen years old and fractured five transverse processes and had a second back injury in 1994 while working as a police officer. 

The Veteran underwent a VA examination in December 2001 at which time an examiner opined that the Veteran's lumbar spine disability was unrelated to his shrapnel wounds and that his predominant disability was from a T-10 to T-12 spinal injury associated with a work-related injury that was unrelated to his service-connected injuries.  It was noted that the Veteran's service medical records did not document specific recurrent reports to sick call and the examiner opined that the lower L-5/S-1 lumbar degenerative disc disease was due to a back injury prior to his service.  The examiner further opined that the Veteran had been unemployed since 1994 at which time he worked as a police officer and sustained a spinal cord injury with associated damage to his lower thoracic spine secondary to an altercation with a subject that he attempted to apprehend.  He ended up with residual spasticity of his lower extremities and was on disability secondary to that injury. 

In a February 2004 statement, the Veteran contended that he did not sustain a lumbar spine injury during employment for the police force and that his service and combat operations aggravated his lumbar spine condition. 

The Veteran underwent a new VA spine examination in June 2009 at which time the examiner opined that the Veteran had a history of work-related injuries to his thoracic spine and low back and was wheelchair bound secondary to his nonservice-connected disability. 

In February 2010, the Board directed that a new examination be accorded to the Veteran for the purpose of evaluating the nature and etiology of his current lumbar and thoracic spine disability.  The Board directed that the examination include an opinion that addressed whether the current disability was directly related to service, to include the shrapnel wound injuries therein.  The Board also directed that an opinion be provided as to whether any disability was caused or aggravated by the service-connected shrapnel wound injuries or other service-connected disability.

The Veteran underwent VA medical examinations in June 2010 and April 2011, with a September 2011 addendum, which included opinions to the effect that his current lumbar and thoracic spine disability was not due to service, to include the shrapnel wound injuries therein, but rather the post-service, work-related injuries.  However, it does not appear that these examinations specifically addressed whether the disability was caused or aggravated by the service-connected shrapnel wound residuals or other service-connected disability.  Although the opinions attributed the etiology of the current disability to a post-service injury, which seems to indicate that it was not directly due to the service-connected disabilities, the matter of whether the service-connected disabilities aggravate the lumbar and thoracic spine disability has not been addressed.  Without such an opinion, the Board must find that the VA medical examinations on file are not adequate for resolution of this case.

Once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  A remand imposes upon VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, the Board finds that a remand is required to obtain clarification from the April 2011 VA examiner regarding the matter of secondary service connection.  If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

With respect to the TDIU claim, the Board notes that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a) (2011).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2011).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran is currently service-connected for posttraumatic stress disorder, rated 50 percent disabling; a cervical spine disability, rated 40 percent disabling; neurologic impairment of the right and left upper extremities, rated 20 percent disabling each; and residuals of shrapnel wounds to the right shoulder, head, right lower extremity, and back, rated 0 percent disabling.  His overall combined disability rating is 80 percent.  38 C.F.R. § 4.25 (2011). 

As resolution of the Veteran's claim of service connection for lumbar and thoracic spine disability may impact whether he is entitled to a TDIU, those claims are inextricably intertwined.  Therefore, adjudication of the TDIU claim should occur after resolution of the service connection claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also finds that further development is required regarding the Veteran's TDIU claim.  In February 2010, the Board concluded that an opinion was needed as to whether the Veteran, solely as a result of his service-connected disabilities, was no longer able to be employed or whether he was more generally unemployable.  The Board observes that a February 2011 VA examination found that it was less likely (less than 50/50 probability) that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected shrapnel wound scars.  Also, an April 2011 VA orthopedic examination found that the Veteran was still capable of sedentary employment, even with his service-connected cervical spine and shoulder disorder.  A June 2010 VA PTSD examination found that the Veteran had total occupational and social impairment due to the signs and symptoms his service-connected PTSD.  However, in detailing the specific examples and pertinent symptoms, the examiner stated that a combination of "career ending injury in 1993, SSDI, workers comp injury and mental conditions" made the likelihood of the Veteran working an occupational position most unlikely.  In short, the examiner considered conditions other than the service-connected disabilities.  

In view of the foregoing, the Board must find that the June 2010 VA PTSD examination is not adequate for resolution of the TDIU claim.  Therefore, clarification is required.  If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

Since new examinations may be necessary, the Veteran is informed that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2011).  When entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2011).

The Board further finds that any outstanding treatment records should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his cervical spine, lumbar and thoracic spine, and neurologic impairment of the upper extremities since April 2011.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims file should be made available to April 2011 VA orthopedic examiner for clarification of the opinion expressed therein.  The examiner must review the claims file and must note that review in the report.  Specifically, the examiner must express an opinion as to:  (1) whether it is at least as likely as not (50 percent probability or more) that any lumbar or thoracic spine disability is proximately due to or the result of any service-connected shrapnel injuries; and (2) whether it is at least as likely as not (50 percent probability or more) that any lumbar or thoracic spine disability has been aggravated (permanently worsened beyond the natural progress of the condition) by the Veteran's service-connected shrapnel wound injuries or other service-connected disability?  A complete rationale for any opinion expressed must be provided.  If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

3.  Schedule the Veteran for a VA examination to determine whether he is unemployable due to his service-connected disabilities.  The examiner must review the claims file and must note that review in the report.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities (PTSD, cervical spine disability, neurologic impairment of the upper extremities, and shrapnel wound scars) alone render him unable to secure or follow a substantially gainful occupation.  Any nonservice-connected disabilities, such as the purported 1993 career ending injury and workers comp injury, are not for to be considered.  A complete rationale for any opinion expressed must be provided.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


